UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3964 Dreyfus Government Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Government Cash Management April 30, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies54.1% of Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 5/3/10 197,500,000 a 5/3/10 500,000,000 a 5/12/10 5/21/10 5/23/10 971,250,000 a 6/11/10 6/23/10 6/30/10 7/16/10 650,000,000 a 7/16/10 1,000,000,000 a 10/15/10 10/28/10 11/15/10 1/18/11 5/25/11 560,000,000 a 5/27/11 500,000,000 a 8/17/11 500,000,000 a Federal Home Loan Mortgage Corp.: 5/3/10 149,000,000 b 5/17/10 750,000,000 b 5/20/10 305,810,000 a,b 6/1/10 106,075,000 b 6/14/10 250,000,000 b 6/24/10 35,000,000 b 6/28/10 402,992,000 b 7/2/10 45,100,000 b 7/16/10 202,000,000 b 9/21/10 250,000,000 b 10/25/10 25,000,000 b 10/26/10 301,410,000 b 10/27/10 336,000,000 b 11/2/10 421,000,000 b 11/16/10 500,000,000 b 11/23/10 352,000,000 b Federal National Mortgage Association: 9/1/10 1,000,000,000 b 10/18/10 360,000,000 b 10/20/10 50,000,000 b 10/25/10 500,000,000 b 11/15/10 550,000,000 b 11/15/10 137,731,000 b Total U.S. Government Agencies (cost $12,900,675,062) U.S. Treasury Note2.6% 6/1/10 (cost $626,242,077) Asset-Backed Commercial Paper2.1% Straight-A Funding LLC 5/4/10 125,000,000 c 5/6/10 50,056,000 c 5/10/10 39,147,000 c 6/4/10 100,000,000 c 6/14/10 194,646,000 c Total Asset-Backed Commercial Paper (cost $508,770,513) Repurchase Agreements41.1% Banc of America Securities LLC dated 4/30/10, due 5/3/10 in the amount of $500,007,917 (fully collateralized by $175,166,100 U.S. Treasury Bonds, 5%, due 5/15/37, value $191,964,210 and $303,376,800 U.S. Treasury Notes, 2.75%-4.88%, due 6/30/12-1/31/17, value $318,035,863) Barclays Capital, Inc. dated 4/30/10, due 5/3/10 in the amount of $352,005,573 (fully collateralized by $356,102,300 U.S. Treasury Notes, 2.50%-3.25%, due 4/30/15-3/31/17, value $359,040,154) BNP Paribas dated 4/30/10, due 5/3/10 in the amount of $1,000,015,000 (fully collateralized by $1,002,485,900 U.S. Treasury Notes, 0.88%-4.63%, due 4/30/11-3/31/14, value $1,020,000,065) Citigroup Global Markets Holdings Inc. dated 4/30/10, due 5/3/10 in the amount of $100,001,583 (fully collateralized by $101,770,000 Federal Home Loan Bank, 0%-.50%, due 7/9/10-12/1/11, value $102,003,026) Credit Agricole Securities (USA) Inc. dated 4/30/10, due 5/3/10 in the amount of $1,300,019,500 (fully collateralized by $769,095,000 Federal Home Loan Bank, 2%-2.30%, due 4/12/13-9/5/13, value $770,276,212 and $556,099,000 Federal Home Loan Mortgage Corp., 0%-2.13%, due 9/30/10-6/18/13, value $555,728,636) Credit Suisse Securities LLC dated 4/30/10, due 5/3/10 in the amount of $345,005,175 (fully collateralized by $710,778,000 U.S. Treasury Strips, due 8/15/20-8/15/29, value $351,900,614) Credit Suisse Securities LLC dated 4/30/10, due 5/3/10 in the amount of $400,006,333 (fully collateralized by $408,077,600 U.S. Treasury Bills, due 5/6/10-6/24/10, value $408,004,700) Credit Suisse Securities LLC dated 4/30/10, due 5/3/10 in the amount of $250,005,417 (fully collateralized by $143,019,270 Federal Home Loan Mortgage Corp., 5%-8%, due 4/15/21-3/15/35, value $91,087,684, $33,699,535 Federal National Mortgage Association, 4.50%-9.18%, due 5/25/27-8/25/39, value $35,306,193 and $145,435,957 Government National Mortgage Association, 5%-6%, due 6/20/32-2/20/40, value $128,608,527) Deutsche Bank Securities Inc. dated 4/30/10, due 5/3/10 in the amount of $550,008,250 (fully collateralized by $575,859,200 U.S. Treasury Notes, 2.75%-4.63%, due 10/31/11-2/15/19, value $561,000,068) Goldman, Sachs & Co. dated 4/30/10, due 5/3/10 in the amount of $1,100,015,583 (fully collateralized by $197,714,000 U.S. Treasury Bills, due 9/30/10, value $197,555,829, $225,992,700 U.S. Treasury Bonds, 7.13%-8.50%, due 2/15/20-2/15/23, value $311,819,546 and $558,795,800 U.S. Treasury Notes, 1.88%-5.13%, due 7/31/11-5/15/16, value $612,624,639) HSBC USA Inc. dated 4/30/10, due 5/3/10 in the amount of $500,007,917 (fully collateralized by $346,063,000 U.S. Treasury Bills, due 7/29/10-4/7/11, value $345,553,150 and $162,685,000 U.S. Treasury Notes, 1.13%, due 6/30/11, value $164,448,379) JP Morgan Chase & Co. dated 4/30/10, due 5/3/10 in the amount of $500,007,500 (fully collateralized by $504,705,000 U.S. Treasury Notes, 2.38%, due 8/31/14, value $510,002,815) Morgan Stanley dated 4/30/10, due 5/3/10 in the amount of $500,007,500 (fully collateralized by $1,000,000 Federal Home Loan Bank, 0%, due 4/9/25, value $987,951, $389,250,000 Federal Home Loan Mortgage Corp., 0.21%-6.50%, due 1/7/11-6/3/24, value $389,890,871, $33,215,000 Federal National Mortgage Association, 5.13%, due 1/2/14, value $36,771,284, $125,000,000 Resolution Funding Corp., 0%, due 10/15/19, value $82,868,750 and $490,000 Tennessee Valley Authority, 6.75%, due 11/1/25, value $595,718) RBC Capital Markets dated 4/30/10, due 5/3/10 in the amount of $350,005,542 (fully collateralized by $89,379,000 Federal Farm Credit Bank, 2%-2.49%, due 7/26/13-3/3/14, value $89,602,492, $127,025,000 Federal Home Loan Bank, 0%-3%, due 3/28/13-12/30/19, value $127,703,323, $30,831,410 Federal Home Loan Mortgage Corp., 0%-18.96%, due 4/30/12-4/16/37, value $25,495,844, $303,113,444 Federal National Mortgage Association, 0%-6.25%, due 12/1/11-5/1/40, value $113,498,716, $695,000 Financing Corporation, 0%, due 5/2/10-12/27/18, value $609,959, $26,000 Resolution Funding Corp., 0%, due 10/15/20-1/15/30, value $14,208, $20,000 Student Loan Marketing Association, 0%, due 10/3/22, value $10,279 and $95,000 Tennessee Valley Authority, 0%, due 5/1/22-4/15/42, value $65,614) RBS Securities, Inc. dated 4/30/10, due 5/3/10 in the amount of $300,004,750 (fully collateralized by $106,830,000 U.S. Treasury Bonds, 4.50%, due 5/15/38, value $107,915,975 and $196,825,000 U.S. Treasury Notes, 2.38%, due 9/30/14, value $198,084,045) RBS Securities, Inc. dated 4/30/10, due 5/3/10 in the amount of $500,008,333 (fully collateralized by $950,000 International Bank for Reconstruction and Development, 2%, due 4/2/12, value $968,274, $162,545,000 International Finance Corp., 2%, due 10/29/12, value $166,098,719 and $345,842,000 U.S. Treasury Notes, 3.38%-3.63%, due 11/15/19-2/15/20, value $342,934,748) Societe Generale dated 4/30/10, due 5/3/10 in the amount of $250,004,167 (fully collateralized by $50,000,000 Federal Farm Credit Bank, 4.75%, due 5/7/10, value $51,188,319, $87,829,000 Federal Home Loan Mortgage Corp., 1.75%-5.13%, due 2/25/11-6/15/12, value $89,853,338, $194,000,000 Federal National Mortgage Association, 1.25%-6.29%, due 6/22/12-7/25/37, value $109,662,197 and $29,966,853 Government National Mortgage Association, 5%-5.50%, 5/20/35-11/16/39, value $4,296,146) UBS Securities LLC dated 4/30/10, due 5/3/10 in the amount of $500,007,917 (fully collateralized by $514,707,100 U.S. Treasury Notes, 2.38%-3.13%, due 8/31/14-5/15/19, value $510,000,226) UBS Securities LLC dated 4/30/10, due 5/3/10 in the amount of $500,008,333 (fully collateralized by $481,849,680 Federal National Mortgage Association, 0%-6.63%, due 7/12/10-6/1/29, value $509,487,027 and $1,000,000 Student Loan Marketing Association, 0%, due 10/3/22, value $513,970) Total Repurchase Agreements (cost $9,797,000,000) Total Investments (cost $23,832,687,652) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2010, these securities amounted to $508,770,513 or 2.1% of net assets. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 23,832,687,652 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Repurchase Agreements: The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management April 30, 2010 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies79.4% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 5/4/10 5/5/10 328,000,000 a 5/7/10 5/27/10 412,000,000 a 6/8/10 6/29/10 6/30/10 7/8/10 7/30/10 8/9/10 8/10/10 9/28/10 12/15/10 12/17/10 25,500,000 a 1/5/11 30,000,000 a Federal Home Loan Bank: 5/3/10 5/3/10 250,000,000 a 5/5/10 5/7/10 5/11/10 5/12/10 5/12/10 5/14/10 5/14/10 5/19/10 5/21/10 5/24/10 5/26/10 5/28/10 6/2/10 6/4/10 6/11/10 6/18/10 6/23/10 6/25/10 7/14/10 7/16/10 7/21/10 Tennessee Valley Authority 5/20/10 Total U.S. Government Agencies (cost $3,957,091,888) U.S. Treasury Bills16.1% 6/3/10 6/10/10 7/15/10 Total U.S. Treasury Bills (cost $799,838,500) U.S. Treasury Notes4.3% 5/17/10 5/17/10 Total U.S. Treasury Notes (cost $215,381,700) Total Investments (cost $4,972,312,088) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,972,312,088 Level 3 - Significant Unobservable Inputs - Total 4,972,312,088 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
